Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).


Double Patenting

3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-19 & 22-24 of instant application are non-provisionally rejected on the ground nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of application No. 15/450321 (US Patent No: 10690495 ). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the copending application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims are not identical, however, the scope of the invention are the same. 
Instant Application
Application (15/450321)
Claim 1: 
A ranging apparatus comprising: an optical system that includes a plurality of optical lenses which are fixed so as to implement a fixed focal length; an image pickup device that receives light fluxes from the optical system;

 and a distance information acquisition unit that is configured to acquire distance information based on image signals from the image pickup device, 

wherein the distance information acquisition unit acquires the distance information on an object, based on parallax between a first image based on a light flux from an object, having passed through a first region of an exit pupil of the optical system, and 

a second image based on a light flux from the object, having passed through a second region of the exit pupil, 

wherein the optical system is configured such that the parallax of an object existing at a distance of 100 m from the ranging apparatus is smaller than the parallax of an object existing at a distance of 1 m from the ranging apparatus,

 wherein the image pickup device includes (a) a plurality of micro lenses positioned at an image surface of the optical system and

 (b) photodiodes corresponding respectively to the micro lenses, and wherein the photodiodes output the image signals generated based on the received light fluxes made to pass through ranging partial pupils of the optical system.
Claim 1:
A ranging apparatus comprising: an optical system that includes a plurality of optical lenses which are fixed so as to implement a fixed focal length; an image pickup device that receives light fluxes from the optical system; 

and a distance information acquisition unit that is configured to acquire distance information based on image signals from the image pickup device, 

wherein the distance information acquisition unit acquires the distance information on an object, based on parallax between a first image based on a light flux from an object, having passed through a first region of an exit pupil of the optical system, and


a second image based on a light flux from the object, having passed through a second region of the exit pupil, 

wherein the optical system is configured such that the parallax of an object existing at a distance of 100 m from the ranging apparatus is smaller than the parallax of an object existing at a distance of 1 m from the ranging apparatus, 

wherein the image pickup device includes (a) a plurality of micro lenses positioned at an image surface of the optical system, 

(b) photodiodes corresponding respectively to the micro lenses, and (c) light shielding films, each of which is arranged between a correspondingly respective one of the micro lenses and  a correspondingly respective one of the photodiodes, and wherein the photodiodes output the image signals generated based on the received light fluxes made to pass through ranging partial pupils of the optical system by openings of the light shielding films.





Claims 2-19 & 22-24 are very similar to the parent application’s claim 1-22. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/Primary Examiner, Art Unit 2648